Title: To James Madison from Rufus King, 2 July 1803
From: King, Rufus
To: Madison, James



Private
Dr. sir
New york July 2 1803
The Receipt of my dispatches will have apprized you of my arrival. For the moment I am engaged in the arrangements which the Settlement of my family require—as soon as I find a leisure moment I will prepare and send you the promised Supplement to my last dispatch, tho I really have nothing of importance to add. I do not recollect whether it has been the usage for our Ministers to proceed to the seat of Govt. on their Return. I would not willingly fail in any mark of Respect, and I take the liberty to ask your opinion whether it will [be] requisite for me to make the journey. I am ready to answer in writing any enquiries which you may wish to make of me, and moreover if my omitting to present myself to the President would be considered as in the slightest Degree indecorous I shd. not hesitate a moment in proceeding to Washington—you will I hope excuse the freedom with which I claim your advice on this occasion.
I have moreover to beg the favour of you to see the secretary of the Treasury on the subject of my Books furniture &c, a reference on which subject will be made to him by this Post. In great haste most sincerely yr. ob. St.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10).


